{¶ 152} The sole basis for the court's decision was stated in its October 24, 2006 order: "Plaintiff failed to comply with the express terms of her insurance policy requiring proper notice to the insurer of settlement of her personal injury claims and release of the tortfeasor, resulting in a determination of prejudice to the insurer * * *." In my opinion, this is not a declaration of the parties' rights and obligations under their contract. Therefore, I would dismiss this appeal for lack of a final, appealable order. See Am. Family Ins. Co.v. Johnson, Cuyahoga App. No. 90062, 2008-Ohio-2181,2008 WL 1974137, ¶ 12-13.
 {¶ 153} Even if I agreed that there was a final order here, large portions of the majority's analysis are devoted to issues not decided by the common pleas court or necessary to this appeal. First, the majority addresses whether Thomas provided Nationwide with prompt notice of her loss. The trial court did not even decide this issue. Second, while the trial court did determine that plaintiff had not complied with the consent-to-settle provisions of her contract, analysis of this issue is not necessary to decide this appeal. Even if Thomas failed to comply with either the notice of claim or the consent-to-settle provisions of her contract, Thomas presented evidence from which a reasonable fact-finder could conclude that Nationwide was not prejudiced. This fact alone made the trial court's decision erroneous and requires a new trial. *Page 530